                                                                                     AQUILA                                    AQUILA
                            Case 2:18-cr-00735-MCA Document 117-2
                                                             ALPHA Filed 06/17/21
                                                                          $185,029 Page 1ALPHA
                                                                                          of 1 PageID:$192,500
                                                                                                       1189
                                                                                          (TD                4-9-18          (COLUMBIA                 12-4-17
                                                                                         BANK)                                 BANK)

                                             FIRST CONNECT                                        $100,000
                                                                                                   3-19-18                    VAN CLEEF
                                                 CENTER
                                                                                                                              PROPERTY                 $235,000
                                               INVESTORS                       $48,858
                                                                                4-9-18
                                                                                                                             (COLUMBIA                  12-4-17
                                                  FUND
 LAW FIRM 1                                                                                                                     BANK

                                                                                     EMAAR
                                                                                                              $863,090         MSMD LLC                $863,150
                                               SUNSHINE                           DEVELOPMENT
                                                                                                               12-6-17          (M&T                    12-5-17
                                                 STAR                             (BANK OF ABU
                                                                                                                                BANK)
                                                                                  DHABI, DUBAI)

                                                                                     SUNSHINE                                SUNSHINE STAR
                                                                                                              $158,334
$5,417,487                                                                             STAR                    4-9-18
                                                                                                                               (COLUMBIA
 10-2-17                                                                             (TD BANK)                                   BANK)
                                           ELENA
                                                                   $250,000                                                                             $165,750
                                         SARTISON
                                                                    11-16-17                                                                             12-4-17
                                          (CHASE)



  RANGA                                                                                                                  SEQUOIA                                   SEQUOIA T&N
 BHOOMI                           SEQUOIA                                           SEQUOIA
              $10,166,000                            $10,445,988                                       $10,445,988          T&N           $8,195,671                   (FIRST
(M&T BANK      10-11-17              T&N              10-30-17                        T&N               11-3-17                            12-20-17
                                                                                                                           (M&T                                      REPUBLIC)
   1472)                           (CHASE)                                        (SANTANDER)
                                                                                                                          BANK)
                                                     $2,000,000
                                                      11-16-17
                 $400,000
                  10-11-17
                                                                                                                                                                    $6,253,218
                                                                                                       EXCLUSIVE           $366,000                                  3-15-18
                                                                                                       DIAMOND              3-20-18
 $4,025,000                            LAW FIRM 2                                                      CUT CORP
  2/17-6/17
                                                                                                         SUNSHINE           $300,000
                                                                                                           STAR              4-9-18
                                                                                                         (TD BANK)

                                                                                                       FIRST CONNECT                                                 SEQUOIA
                                                                                                           CENTER           $5,000,000                                 T&N
                                                                                                         INVESTORS           3/20/18-                               (COLUMBIA
    ANIL                                                                                                    FUND            4/9/18                                    BANK)
  SHARMA
 (TD BANK)                                                                                                   AQUILA
                                                                                                             ALPHA          $401,402
                                                                                                              (TD            4-9-18
                                                                                                             BANK)


                                                                                                                AMEX         $185,313
                                                                                                                              3-22-18
